UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-20805 ReGen Biologics, Inc. (Exact name of registrant as specified in its charter) Delaware 23-2476415 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 411 Hackensack Avenue, 10th Floor, Hackensack, NJ 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 651-5140 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of outstanding shares of the registrant’s common stock as of August 4, 2008 was 104,243,082. REGEN BIOLOGICS, INC. INDEX Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets at June 30, 2008 (unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three Months Ended June 30, 2008 (unaudited) and 2007 (unaudited), the Six Months Ended June 30, 2008 (unaudited) and 2007 (unaudited) and the Period from December 21, 1989 (inception) to June 30, 2008 (unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity (Deficit) and Series A & Series C Redeemable Convertible Preferred Stock for the Period from December 21, 1989 (inception) to June 30, 2008 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 (unaudited) and 2007 (unaudited) and the Period from December 21, 1989 (inception) to June 30, 2008 (unaudited) 12 Notes to Condensed Consolidated Financial Statements (unaudited) 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4T. Controls and Procedures 32 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 39 Certification 2 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements. REGEN BIOLOGICS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) June 30, 2008 December 31, 2007 (unaudited) ASSETS Current assets Cash and cash equivalents $ 602 $ 4,008 Short-term investments — 100 Trade receivables, net of allowance for doubtful accounts of $2 and $3, as of June 30, 2008 and December 31, 2007, respectively 163 236 Inventory 292 311 Prepaid expenses and other current assets 427 336 Total current assets 1,484 4,991 Property and equipment, net 368 402 Other assets 407 109 Total assets $ 2,259 $ 5,502 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ 363 $ 220 Accounts payable to related party 4 4 Accrued expenses 530 352 Other current liabilities 14 79 Total current liabilities 911 655 Other liabilities 197 204 Long-term portion of capital leases 15 22 Long-term portion of notes payable to related party, including accrued interest of $2,316 and $2,122 at June 30, 2008 and December 31, 2007, respectively 8,359 8,165 Total liabilities 9,482 9,046 Series A redeemable convertible preferred stock, $.01 par value; 15,309,822 shares authorized; issued and outstanding 2,483,116 shares at liquidation preference of $1,113 at June 30, 2008 and December 31, 1,113 1,113 Series C redeemable convertible preferred stock, $.01 par value; 30,000,000 shares authorized; issued and outstanding 6,583,348 shares at liquidation preference of $2,950 as of June 30, 2008 and December 31, 2007 2,791 2,757 Stockholders’ equity (deficit) Series D contingently convertible preferred stock, options and warrants; preferred stock, $.01 par value; 500,000 shares authorized; issued and outstanding 135,715 shares at liquidation preference of $5,700 as of June 30, 2008 and December 31, 2007 5,560 5,560 Series E contingently convertible preferred stock, $.01 par value; 500,000 shares authorized; issued and outstanding 7,500 shares at liquidation preference of $68 at June 30, 2008 114 — Common stock, $.01 par value; 165,000,000 shares authorized; issued 104,243,082 shares at June 30, 2008, and 104,136,941 shares at December 31, 2007 1,044 1,042 Additional paid-in capital 82,274 81,440 Deficit accumulated during development stage (100,119 ) (95,456 ) Total stockholders’ deficit (11,127 ) (7,414 ) Total liabilities and stockholders’ deficit $ 2,259 $ 5,502 See accompanying Notes to Condensed Consolidated Financial Statements. 3 Index REGEN BIOLOGICS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share data) Three Months Ended June 30 Six Months Ended June 30, Period from December 21, 1989 (Inception) to 2008 2007 2008 2007 June 30, 2008 Revenue: Sales $ 222 $ 159 $ 556 $ 328 $ 5,411 Royalties 14 12 23 24 349 Grant and other revenue — 433 Total revenue 236 171 579 352 6,193 Expenses: Cost of goods sold 137 86 280 178 5,165 Research and development 1,005 1,193 2,003 2,256 54,623 Business development, general and administrative 1,313 2,027 2,782 3,721 40,515 Recognition of expense for the minimum pension liability upon termination of defined benefit pension plan — 58 Total expenses 2,455 3,306 5,065 6,155 100,361 Operating loss (2,219 ) (3,135 ) (4,486 ) (5,803 ) (94,168 ) Merger cost — (515 ) Interest and other income 13 121 45 212 2,484 Rental income — 2,547 Rent expense — (2,409 ) Interest and other expense (110 ) (121 ) (188 ) (235 ) (4,395 ) License fees — 2,050 Net loss (2,316 ) (3,135 ) (4,629 ) (5,826 ) (94,406 ) Deemed dividend to Series C Preferred Stockholders upon issuance of Series C Preferred Stock with a beneficial conversion and amortization of related issuance costs (17 ) (18 ) (34 ) (211 ) (5,713 ) Deemed dividend to stockholders for issuance of warrants and extension of options — (115 ) Net loss attributable to common stockholders $ (2,333 ) $ (3,153 ) $ (4,663 ) $ (6,037 ) $ (100,234 ) Basic and diluted net loss per share attributable to common stockholders $ (0.02 ) $ (0.03 ) $ (0.04 ) $ (0.06 ) $ (3.19 ) Weighted average number of shares used for calculation of net loss per share 104,243,082 103,890,480 104,208,283 103,003,965 31,387,173 See accompanying Notes to Condensed Consolidated Financial Statements. 4 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK Period from December 21, 1989 (inception) to June 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Redeemable Series A – F Series B, Series D and Series E Deficit Convertible Preferred Convertible Preferred Convertible Preferred Convertible Preferred Additional Deferred Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Issuance of common stock at $0.03127 per share for net assets contributed by founders in May 1990 1,400,000 $ 1 $ 44 $ 45 Issuance of common stock at $0.005 per share for cash in November 1991 700,000 — 3 3 Issuance of Series A convertible preferred stock at $1.00 per share for cash in April 1991, net of offering costs of $44 725,000 $ 1 — — 681 682 Issuance of Series B convertible preferred stock at $3.00 per share for cash and in exchange for notes payable in January, March, May, and July 1992, net of offering costs of $29 1,226,338 — — — 3,650 3,650 Net loss from inception (December 21, 1989) through December 31, 1992 — $ (2,476 ) (2,476 ) Balance at December 31, 1992 1,951,338 1 2,100,000 1 4,378 (2,476 ) 1,904 Issuance of Series C convertible preferred stock at $4.50 per share for cash in December 1993, net of offering costs of $29 550,552 — — — 2,448 — 2,448 Exercise of common stock options at $0.30 per share for cash in February 1993 — — 200 — 1 — 1 Issuance of common stock at $0.30 per share in 1993 in exchange for services to a consultant — — 5,000 — 1 — 1 Net loss — (1,342 ) (1,342 ) Balance at December 31, 1993 2,501,890 1 2,105,200 1 6,828 (3,818 ) 3,012 Net loss — (1,463 ) (1,463 ) Balance at December 31, 1994 2,501,890 1 2,105,200 1 6,828 (5,281 ) 1,549 Net loss — (1,959 ) (1,959 ) Balance at December 31, 1995 2,501,890 $ 1 2,105,200 $ 1 $ 6,828 $ (7,240 ) $ (410 ) See accompanying Notes to Condensed Consolidated Financial Statements. 5 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to June 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B, Series D and Series E Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 1995 (brought forward) 2,501,890 $ 1 2,105,200 $ 1 $ 6,828 $ (7,240 ) $ (410 ) Issuance of Series D convertible preferred stock at $7.25 per share for cash in March and April 1996, net of offering costs of $536 1,191,321 — — — 8,101 — 8,101 Exercise of common stock options at $0.10, $0.30, and $0.45 per share in August and October 1996 — — 163,333 — 43 — 43 Net loss — (1,931 ) (1,931 ) Balance at December 31, 1996 3,693,211 1 2,268,533 1 14,972 (9,171 ) 5,803 Issuance of Series E convertible preferred stock at $7.25 per share for cash in August and September 1997, net of offering costs of $53 335,314 — — — 2,378 — 2,378 Exercise of common stock options at $0.10, $0.30, and $0.45 per share in April, August, and September 1997 — — 32,111 — 5 — 5 Net loss — (3,868 ) (3,868 ) Balance at December 31, 1997 4,028,525 1 2,300,644 1 17,355 (13,039 ) 4,318 Exercise of common stock options at $0.10, $0.20, $1.27, and $1.45 per share in May, July, November and December 1998, respectively — — 159,879 — 108 — 108 Compensation expense associated with stock option modifications — 56 — 56 Net loss — (3,815 ) (3,815 ) Balance at December 31, 1998 4,028,525 1 2,460,523 1 17,519 (16,854 ) 667 Exercise of common stock options at $.725 and $1.45 per share in April, June and August 1999 — — 42,396 — 32 — 32 Issuance of Series F convertible preferred stock at $8.73 per share for cash 453,310 — — — 3,956 — 3,956 Compensation expense associated with stock option grants — 3,436 $ (3,247 ) — 189 Net loss — (5,458 ) (5,458 ) Balance at December 31, 1999 4,481,835 $ 1 2,502,919 $ 1 $ 24,943 $ (3,247 ) $ (22,312 ) $ (614 ) See accompanying Notes to Condensed Consolidated Financial Statements. 6 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to June 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B, Series D and Series E Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 1999 (brought forward) 4,481,835 $ 1 2,502,919 $ 1 $ 24,943 $ (3,247 ) $ (22,312 ) $ (614 ) Compensation expense associated with stock option grants in prior year — 738 — 738 Compensation expense associated with stock option grants in current year — 2,124 (1,642 ) — 482 Stock options cancelled during 2000 — (1,089 ) 1,089 — — Net loss — (5,229 ) (5,229 ) Balance at December 31, 2000 4,481,835 1 2,502,919 1 25,978 (3,062 ) (27,541 ) (4,623 ) Exercise of common stock options at $.10 per share in 2001 — — 25,000 — 3 — — 3 Exercise of common stock options at $1.45 per share in 2001 — — 125 — Compensation expense associated with stock option grants in prior years — 935 — 935 Compensation expense associated with stock option grants in current year — 1,010 (833 ) — 177 Stock options cancelled during 2001 — (161 ) 161 — — Deferred stock compensation associated with stock option grants to non-employees in 2001 — 228 (131 ) — 97 Net loss — (4,330 (4,330 Balance at December 31, 2001 4,481,835 $ 1 2,528,044 $ 1 $ 27,058 $ (2,930 ) $ (31,871 ) $ (7,741 ) See accompanying Notes to Condensed Consolidated Financial Statements. 7 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to June 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B, Series D and Series E Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 2001 (brought forward) 4,481,835 $ 1 2,528,044 $ 1 $ 27,058 $ (2,930 ) $ (31,871 ) $ (7,741 ) Issuance of Common Stock — — 301,930 1 104 — — 105 Issuance of Convertible Preferred Stock for cash and conversion of bridge financing net of issuance costs of $138 5,564,047 1 — — 6,716 — — 6,717 Deferred stock compensation associated with stock option grants in 2002 — 370 (370 ) — — Compensation expense associated with stock options outstanding — 452 — 452 Effect of reverse merger and recapitalization: — Valuation of warrants associated with bridge financing — 657 — — 657 Valuation of beneficial conversion associated with bridge financing — 843 — — 843 Compensation expense associated with stock options outstanding recognized as a result of the reverse merger — 2,848 — 2,848 Conversion of convertible preferred shares to Redeemable Convertible Preferred Series A at liquidation / redemption value 15,298,351 $ 6,855 (5,564,047 ) (1 ) — — (6,854 ) — — (6,855 ) Conversion of convertible preferred shares to Common Stock and Series B Preferred Shares — — (4,481,835 ) (1 ) 12,025,656 $ 120 297,146 3 (122 ) — — — Conversion of Subsidiary Common Stock into Company Common Stock and Series B Preferred Shares: — Elimination of Subsidiary Common Stock — (2,829,974 ) (1 ) 1 — — — Issuance of Company Common Stock — 7,781,018 78 (78 ) — — — Company Common Stock and related equity held by existing shareholders (net of 18,115 shares held treasury) — 8,966,966 89 2,678 — — 2,767 Conversion of Convertible Preferred Series B Stock to Company Common Stock — (12,025,656 ) (120 ) 12,025,656 120 — Minimum Pension Liability Adjustment — $ (58 ) — Net loss — (9,951 ) — — Net loss and comprehensive loss — (10,009 ) Balance at December 31, 2002 15,298,351 6,855 — 29,070,786 291 31,373 — (41,822 ) (58 ) (10,216 ) Compensation expense associated with stock options outstanding — 664 — — — 664 Issuance of Redeemable Convertible Preferred Series C Stock, net of issuance costs of $612, which include the issuance of non-cash consideration in the form of warrants — — 22,246,153 $ 9,357 — 97 — — — 97 Issuance of Common Stock warrants to Series C Stockholders — — — (969 ) — 969 — — — 969 Valuation of beneficial conversion associated with Series C Stock financing — — — (4,292 ) — 4,292 — — — 4,292 Accretion of beneficial conversion associated with Series C Stock financing — — — 4,292 — (4,292 ) — (4,292 ) Issuance of Common Stock - warrants exercised — 230,000 2 113 — — — 115 Accretion of Series C Stock issuance cost — — — 51 — (51 ) — (51 ) Net loss and comprehensive loss — (5,989 ) — (5,989 ) Balance at December 31, 2003 15,298,351 $ 6,855 22,246,153 $ 8,439 — $ — — $ — 29,300,786 $ 293 $ 37,508 $ — $ (52,154 ) $ (58 ) $ (14,411 ) See accompanying Notes to Condensed Consolidated Financial Statements. 8 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to June 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B, Series D and Series E Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 2003 (brought forward) 15,298,351 $ 6,855 22,246,153 $ 8,439 — $ — — $ — 29,300,786 $ 293 $ 37,508 $ — $ (52,154 ) $ (58 ) $ (14,411 ) Compensation expense associated with stock options outstanding — 684 — — — 684 Accretion of Series C Stock issuance cost — — — 173 — (173 ) — (173 ) Recognition of Series C Stock issuance cost upon conversion — — — 589 — (589 ) — (589 ) Issuance of Common Stock - warrants exercised net of 8,901 shares held treasury — 141,152 1 58 — — — 59 Issuance of Common Stock - options exercised — 261,109 3 77 — — — 80 Issuance of Common Stock - common stock offering — 12,074,595 121 9,745 — — — 9,866 Conversion of Series A Stock to Common Stock (642,723 ) (288 ) — 642,723 6 282 — — — 288 Conversion of Series C Stock to Common Stock — — (9,302,620 ) (4,168 ) — 9,302,620 93 4,075 — — — 4,168 Net loss and comprehensive loss — (7,201 ) — (7,201 ) Balance at December 31, 2004 14,655,628 6,567 12,943,533 5,033 — 51,722,985 517 52,429 — (60,117 ) (58 ) (7,229 ) Stock-based compensation expense — 454 — — — 454 Accretion of Series C Stock issuance cost — — — 109 — (109 ) — (109 ) Recognition of Series C Stock issuance cost upon conversion — — — 110 — (110 ) — (110 ) Conversion of Series A Preferred Stock to Common Stock (1,395,603 ) (625 ) — 1,395,603 14 611 — — — 625 Conversion of Series C Preferred Stock to Common Stock — — (1,896,896 ) (850 ) — 1,896,896 19 831 — — — 850 Issuance of Common Stock - work completed — 100,000 1 92 — — — 93 Issuance of Common Stock - options exercised — 20,000 — 3 — — — 3 Issuance of Common Stock and warrants - common stock offering — 14,011,178 140 11,067 — — — 11,207 Recognition of expense for the minimum pension liability upon termination of defined benefit pension plan — 58 — Net loss — (11,731 ) — — Net loss and comprehensive loss — (11,673 ) Balance at December 31, 2005 13,260,025 $ 5,942 11,046,637 $ 4,402 — $ — — $ — 69,146,662 $ 691 $ 65,487 $ — $ (72,067 ) $ — $ (5,889 ) See accompanying Notes to Condensed Consolidated Financial Statements. 9 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to June 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B, Series D and Series E Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 2005 (brought forward) 13,260,025 $ 5,942 11,046,637 $ 4,402 — $ — — $ — 69,146,662 $ 691 $ 65,487 $ — $ (72,067 ) $ — $ (5,889 ) Stock-based compensation expense — 1,183 — — — 1,183 Accretion of Series C Stock issuance cost — — — 110 — (110 ) — (110 ) Issuance of Common Stock - services rendered — 40,000 — 18 — — — 18 Issuance of Common Stock - options exercised — 310,178 4 113 — — — 117 Issuance of Common Stock - conversion of warrants — 375,967 4 (4 ) — Issuance of Common Stock and warrants - common stock offering — 18,774,838 188 6,552 — — — 6,740 Net loss — (12,657 ) — — Net loss and comprehensive loss — (12,657 ) Balance at December 31, 2006 13,260,025 5,942 11,046,637 4,512 — 88,647,645 887 73,349 — (84,834 ) — (10,598 ) Stock-based compensation expense — 1,262 — — — 1,262 Accretion of Series C Stock issuance cost — — — 245 — (245 ) — (245 ) Valuation of issuance of warrants and extension of options — 115 — — — 115 Deemed dividend to stockholders for issuance of warrants and extension of options — (115 ) — — — (115 ) Conversion of Series A preferred stock (10,776,909 ) (4,829 ) — 10,776,909 108 4,721 — — — 4,829 Conversion of Series C preferred stock — — (4,463,289 ) (2,000 ) — 4,463,289 45 1,955 — — — 2,000 Issuance of Series D preferred stock and preferred stock options and warrants, net of issuance costs — 135,715 5,560 — — 69 — — — 5,629 Issuance of Common Stock - work completed — 188,572 2 84 — — — 86 Net loss and comprehensive loss — (10,377 ) — (10,377 ) Balance at December 31, 2007 2,483,116 $ 1,113 6,583,348 $ 2,757 — $ — 135,715 $ 5,560 104,076,415 $ 1,042 $ 81,440 $ — $ (95,456 ) $ — $ (7,414 ) See accompanying Notes to Condensed Consolidated Financial Statements. 10 Index ReGen Biologics, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND SERIES A AND SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK (CONTINUED) Period from December 21, 1989 (inception) to June 30, 2008 (unaudited) (Dollars in thousands, except per share data) Series A Series C Stockholders’ Equity (Deficit) Redeemable Convertible Preferred Redeemable Convertible Preferred Series A - F Convertible Preferred Series B, Series D and Series E Convertible Preferred Additional Deferred Deficit Accumulated During Accumulated Other Total Stockholders' Stock Stock Stock Stock Common Stock Paid-In Stock Development Comprehensive Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Compensation Stage Loss (Deficit) Balance at December 31, 2007 (brought forward) 2,483,116 $ 1,113 6,583,348 $ 2,757 — $ — 135,715 $ 5,560 104,076,415 $ 1,042 $ 81,440 $ — $ (95,456 ) $ — $ (7,414 ) Stock-based compensation expense — 836 — — — 836 Accretion of Series C Stock issuance cost — — — 34 — (34 ) — (34 ) Issuance of Common Stock - work completed — 166,667 2 (2) — Issuance of Series E Preferred Stock-work completed — 7,500 114 — 114 Net loss and comprehensive loss — (4,629 ) — (4,629 ) Balance at June 30, 2008 2,483,116 $ 1,113 6,583,348 $ 2,791 — $ — 143,215 $ 5,674 104,243,082 $ 1,044 $ 82,274 $ — $ (100,119 ) $ — $ (11,127 ) See accompanying Notes to Condensed Consolidated Financial Statements. 11 Index REGEN BIOLOGICS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Six Months Ended June 30, Period from December 21, 1989 2008 2007 (Inception) to June 30, 2008 Operating Activities Net loss $ (4,629 ) $ (5,826 ) $ (94,406 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 864 669 11,336 Amortization of debt discount for warrant and beneficial conversion feature — — 1,500 Depreciation and amortization 52 38 2,426 Loss on disposal of property and equipment — — 9 Recognition of expense for the minimum pension liability upon termination of defined benefit pension plan — — 58 Exchange (gain) loss (46 ) 22 29 Changes in operating assets and liabilities: Other current assets and receivables 68 (37 ) (429 ) Inventory 19 (58 ) (292 ) Other assets (298 ) 27 (357 ) Accounts payable and accrued expenses 515 279 3,095 Other liabilities (72 ) (42 ) 53 Net cash used in operating activities (3,527 ) (4,928 ) (76,978 ) Investing Activities Purchases of property and equipment (18 ) (26 ) (2,498 ) Changes in investments 100 (303 ) 2,945 Net cash provided by (used in) investing activities 82 (329 ) 447 Financing Activities Issuance of common stock to founders for contributed patents — — 42 Issuance of Series B preferred stock upon conversion of interest payable — — 6 Reduction in payable to stockholder — — (76 ) Proceeds from issuance of convertible preferred stock and preferred stock options and warrants, net of issuance costs paid in cash — 5,560 39,781 Proceeds from issuance of common stock and warrants — — 28,487 Repayment of capital lease obligations (7 ) (7 ) (170 ) Proceeds from notes payable — — 11,410 Payments on notes payable — — (2,323 ) Net cash (used in) provided by financing activities (7 ) 5,553 77,157 Effect of exchange rate changes on cash 46 (22 ) (25 ) Net (decrease) increase in cash and cash equivalents (3,406 ) 274 601 Cash and cash equivalents at beginning of period 4,008 7,268 1 Cash and cash equivalents at end of period $ 602 $ 7,542 $ 602 Supplemental Disclosure of Cash Flow Information Non-cash disclosure: Issuance of Series B convertible preferred stock upon conversion of notes payable $ — $ — $ 300 Equipment purchased pursuant to capital leases — — 198 Cancellation of stock options associated with deferred stock compensation — — 1,250 Net assets assumed in merger — — 2,733 Conversion of bridge financing to equity — — 2,860 Beneficial Conversion of Series C Stock — — 4,292 Warrants associated with Series C Stock — — 969 Warrants associated with Series C Stock private placement agent fee — — 97 Warrants associated with consulting services — 69 69 Conversion of Series A Preferred Stock — 4,829 5,742 Issuance of Common Stock-conversion of warrants — — 14 Conversion of Series C Preferred Stock — 2,000 7,018 Issuance of Common Stock for services rendered — 47 197 Issuance of Series E Preferred Stock for services rendered 114 — 114 Non-employee options exercised, net-share settled — — 1 Cash disclosure: Cash paid for interest 4 5 337 See accompanying Notes to Condensed Consolidated Financial Statements. 12 Index REGEN BIOLOGICS, INC. (A Development Stage Company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Dollars in thousands, except per unit and per share data) (1) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of Presentation The consolidated financial statements of ReGen Biologics, Inc. (“ReGen” or the “Company”) include accounts of the Company and its wholly-owned subsidiaries, RBio, Inc. (“RBio”) and ReGen Biologics AG (“ReGen AG”).
